DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 10/15/2020.
Allowable Subject Matter 
Claims 1-12 are allowed.
The present invention is directed to a maintenance device for at least one hearing aid. The closest prior art, U.S. Pat. App. Pub. – 2020/0267483 shows a similar structured maintenance device, comprising: a base, at least one charging cradle, the cradle comprising charging means and at least one receiving compartment, an air intake, and airflow acceleration means as claimed. But the prior art fails to teach that at least one a rechargeable battery supplies power at least to the charging means and the airflow acceleration means, the receiving compartment comprises an open mouth in the vicinity of the plate for ensuring the passage of an electronic cable of a hearing aid, lower compartment at which the at least one opening is formed, and the lower compartment is configured to receive a hearing aid earbud as claimed. Those distinct features have been included to the sole independent claims and render the application to be allowable.
Drawings
The application having been allowed, formal drawings are required in response to this Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651